Title: To Thomas Jefferson from Thomas Nevitt, 8 August 1805
From: Nevitt, Thomas
To: Jefferson, Thomas


                  
                     To the President of the United States—
                  
                  The Humble Petition of Thomas Nevitt confined in the Jail of Washington County in the District of Columbia.
                  Humbly Sheweth that your Petitioner is confined for his fine and fees, under a prosecution for selling Liquors on the Race-field, which your Petitioner was guilty of;    under the impression that the License he had for his house in George-Town was sufficient to authorise him to sell any where in the County of Washington, On submission to the Hone. the Judges of the Circuit Court at July Term Last they fined him fifty three dollars & thirty cents with twenty two dollars & thirty cents cost which he is unable to pay;
                  Your Petitioner farther state, for some considerable length of time past, he has been afflicted with a sore leg, and other infirmity’s which has put it almost out of his power to procure the bare necessaris of life for his family—
                  Wherefore your Petition prays that you will be plased to grant him a pardon, remiting him his fine and fees,
                  And in future it will be the duty of your Petitioner to comply with the Law, And as in duty bound will for ever pray &.c.
                  
                     Thomas Nevitt 
                     
                  
                  
                     In Consideration of the reasons above Stated and of the Certificates accompanying the Petition The Undersigned Members of the Court, respectfully recommend to the President to Grant a remission as prayed
                  
                  
                     W Kilty 
                     
                     W. Cranch.
                  
                  
                     Let a pardon issue
                  
                  
                     Th: Jefferson 
                     
                      Aug. 8. 05
                  
               